Fourth Court of Appeals
                                          San Antonio, Texas
                                                August 10, 2022

                                             No. 04-22-00094-CV

   IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                       Original Mandamus Proceeding 1

                                                     ORDER

        On February 16, 2022, relator filed a petition for writ of mandamus. The respondent and
real party in interest filed responses. We CONDITIONALLY GRANT the Department’s petition
for writ of mandamus as to paragraph 2.1 and DENY the petition as to all other paragraphs. See
TEX. R. APP. P. 52.8.

        We ORDER the Honorable Mary Lou Alvarez to, no later than fifteen days from the date
of this order, vacate those portions of her January 28, 2022 “Order Following Hearing Regarding
Placement [for J.E.]” ordering the Texas Department of Family and Protective Services to “offer
a child specific contract with a $1,000 per day offer to Trulight, Pathways, Bair Foundation, and
Arrow at a minimum to locate placement for [J.E.].” See TEX. R. APP. P. 52.8. The writ will issue
only in the event we are informed Judge Mary Lou Alvarez fails to comply with this order.

      This court’s February 16, 2022 stay of the January 28, 2022 “Order Following Hearing
Regarding Placement [for J.E.]” is LIFTED.

         It is so ORDERED on August 10, 2022.


                                                                        _____________________________
                                                                        Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2022.

                                                                        _____________________________
                                                                        Michael A. Cruz, Clerk of Court


1
  This proceeding arises out of Cause No. 2020-PA-02332, styled In the Interest of J.E., a Child, pending in the 285th
Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.